Woods, C. J.,
delivered the opinion of the court.
The lands embraced in this litigation are all included in one conveyance from the tax collector to appellee and were sold by the former, at the tax sale, to the latter as one tract, the tax collector first offering forty acres, and, receiving no bid, adding another forty acres, and so continuing until the entire five hundred and twenty acres were put up, when appellee bid $22.40, that being the amount of taxes due on all the land, including costs and damages. The assessment roll under which the tax collector sold, and under and in pursuance of which he *769could only sell, showed the lands assessed as two separate tracts to two separate owners, more than two hundred acres being assessed to Salter and something less than three hundred acres being assessed to “unknown owner.” Section 3813, code 1892, directs the tax collector to sell land on which the taxes remain unpaid, or so much or such parts of the land of each delinquent taxpayer as will pay the taxes due by him, with costs and charges, to the highest bidder for cash. The manner of offering subdivisions in making the sale is then pointed out, and the collector is then directed to so proceed to sell until the requisite amount is produced or £ £ until all the land constituting one tract, and assessed as the property of the same owner, be offered.” The statute is plain that all the land constituting one tract, and assessed to the same owner, may be sold if the requisite amount cannot be produced by the offer of subdivisions of the land, but it was never in contemplation that a collector, acting on his private opinion touching the constitution of separate parcels making one tract, or of the ownership of separate parcels, and utterly disregarding what was clearly shown on the assessment roll, might unite the lands of two distinct owners of separate tracts and sell all for the taxes unpaid of one or the other or both of the owners. We held in Nelson v. Abernathy, 74 Miss., 164, and in Gregory v. Brogan, Ib., 694, that a tax sale was void because of the tax collector’s failure to designate the several forty-acre legal subdivisions composing the tract sold by their proper description at the time of offering the same, and that such error was not cured by §§3813, 3815, code 1892. Surely, in the face of those decisions, the sale of separate tracts of land, assessed to different owners, in one body, was fatally erroneous, and the purchaser at such sale acquired no title.
Reversed and remanded.